WILKINSON, Circuit Judge,
dissenting:
The practical consequence of the majority’s decision is to subject local legislators to federal suit for routine votes on a municipal budget. By doing so, we have consigned to federal court the most basic and important acts of a democracy. This amounts, literally, to local government by lawsuit. Because such a result stretches 42 U.S.C. § 1983 beyond all reasonable bounds and does grave harm to our fundamental democratic notions of political participation and representation, I respectfully dissent.
I.
This controversy involves nothing more than a political dog fight over a municipal budget — the kind that arises in local governing bodies every day. If municipal budget disputes must now regularly be replayed in actions for damages under 42 U.S.C. § 1983, then the federal courtroom will come to replace the county meeting hall and city council chambers as the cornerstone of American politics. With all respect to the majority, the Supreme Court has not sounded this sort of death-knell for democratic governance.1
The majority’s rationale is that this outcome is appropriate because plaintiffs have sued a municipal legislative entity for damages rather than the individual legislators themselves. The majority apparently believes that because legislators remain personally immune from damages for a vote on a municipal budget, their immunity interests are sufficiently vindicated. It is a mistake, however, to equate the sum of the immunity interests in this ease with the prospects of personal monetary liability. Much more is at stake.
The absence of municipal immunity for a legislator’s votes on a municipal budget erodes the viability of the entire local political process. The abrogation of municipal immunity for such votes will subtly transform the nature of political accountability. Pecuniary penalties, albeit against the municipality, will come to substitute for traditional reckonings at the polls. Local legislators will have to explain their votes on legislative appropriations to a court as well as to the electorate. That is not how democracy was meant to function.
This case will prove all too typical. The complaint presents a budget dispute involving municipal salary outlays between the council supporters and opponents of Charleston Mayor Kent Strange Hall. Budget fights of this kind invariably produce winners and losers. Under the majority’s ruling, the losers of such struggles now have an engraved invitation to proceed to federal court. It will be simple to portray any budgetary cut as plaintiffs have here — as an act of “political retaliation” in violation of the First Amendment. Indeed, a complaint may be expected to characterize any legislative success of an opposing faction in its most pejorative politi*305cal light. Under Fed.R.Civ.P. 12(b)(6), a federal court must accept those allegations as true. Justice Frankfurter must have had this dispute in mind when he wrote: “[i]n times of political passion, dishonest or vindictive motives are readily attributed to legislative conduct and as readily believed. Courts are not the place for such controversies.” Tenney v. Brandhove, 341 U.S. 367, 378, 71 S.Ct. 783, 789, 96 L.Ed. 1019 (1951) (emphasis added).
The damage done to the political process will be acute. Lawsuits by disgruntled individuals may replace the voice of the electorate as the agent of municipal change and the instrument of municipal policy. This sad development is made worse because it occurs in the context of some 85,000 city and county governments, which were established to provide the purest and most direct form of political participation available to American citizens. “In the township, as well as everywhere else, the people are the source of power; but nowhere do they exercise their power more immediately.” 1 Alexis de Tocqueville, Democracy in America 64 (P. Bradley ed. 1945).
Lawsuits such as this one also substantially weaken the ability of individual legislators to carry out the will of the voters. Instead of enjoying the freedom to cast votes according to their consciences and the wishes of their constituents, legislators must now look over their shoulders at the possible legal consequences of a vote cast or an argument advanced. Statements made on items in a local budget will now turn up as evidence of unconstitutional “political” motive in federal court. Legislators will have to consider how legislative action will be viewed by the most litigious members of their community. Such consequences are clearly contrary both to the purpose of § 1983 and the ideals of good government. As the Supreme Court has noted, “any restriction on a legislator’s freedom undermines the ‘public good’ by interfering with the rights of the people to representation in the democratic process.” Spallone v. United States, 493 U.S. 265, 110 S.Ct. 625, 107 L.Ed.2d 644 (1990). The very purpose of immunity is “to insure that the legislative function may be performed without fear of outside interference.” Supreme Court of Virginia v. Consumers Union of the United States, Inc., 446 U.S. 719, 731, 100 S.Ct. 1967, 1974, 64 L.Ed.2d 641 (1980).
These concerns have been repeatedly acknowledged as the basis of individual legislative immunity. See, e.g., Lake Country Estates, Inc. v. Tahoe Regional Planning Agency, 440 U.S. 391, 404-405, 99 S.Ct. 1171, 1179, 59 L.Ed.2d 401 (1979); Scheuer v. Rhodes, 416 U.S. 232, 240-41, 94 S.Ct. 1683, 1688-89, 40 L.Ed.2d 90 (1974); Acevedo-Cordero v. Cordero-Santiago, 958 F.2d 20, 22 (1st Cir.1992). As a practical matter, they are no less powerful when the legislative entity itself is sued. A suit for damages against the legislative entity transfers a budget dispute to federal court just as surely as a suit against legislators in their individual capacities. Every discretionary trade-off in a municipal budget decision will now be subject to judicial second-guessing.
The complaint in this case seeks damages for past and future lost wages and benefits, embarrassment, humiliation, and reputational injury. It concludes — as is typical — with a demand for trial by jury. And in the absence of any municipal immunity, budget-making by jury trial may become the rule, not the exception. It is easy to see how the multiple motivations of legislators on a budget vote will present a genuine issue of material fact. Juries will thus come to serve as proxies for the larger electorate, and be drawn into the partisan passions of local political life. This concern over the politicization of the courts has been a critical ingredient of legislative immunity from the outset. Tenney, 341 U.S. at 378, 71 S.Ct. at 789. It also should inform the existence of a derivative municipal immunity in the particular context of a budgetary dispute.
Another important immunity interest overlooked by the majority is a legislator’s need for freedom from the burdens of litigation. The Supreme Court has repeatedly stressed that immunity under § 1983 is “an immunity from suit rather than a mere defense to liability.” Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 2815, 86 L.Ed.2d 411 (1985) (emphasis in original). See also Hunter v. Bryant, 502 U.S. 224, 227, 112 S.Ct. 534, *306536, 116 L.Ed.2d 589 (1991); Davis v. Scherer, 468 U.S. 183,195,104 S.Ct. 3012, 3019-20, 82 L.Ed.2d 139 (1984). This is so because the consequences of § 1983 actions include “the general costs of subjecting officials to the risks of trial — distraction of officials from their governmental duties, inhibition of discretionary action, and deterrence of able people from public service.” Harlow v. Fitzgerald, 457 U.S. 800, 816, 102 S.Ct. 2727, 2737, 73 L.Ed.2d 396 (1982).
All three of Harlow’s immunity concerns are implicated in this lawsuit. The Harlow burdens are no less significant because the action is brought against the municipal entity; as the only “real” persons involved, legislators still must carry the weight of the impositions and distractions of every case brought. In the case of municipal government, moreover, the consequences of an abrogation of all immunity are especially severe. Local elected officials may not enjoy the recognition of those who hold state or federal office. Many, however, are public-spirited citizens, and especially in smaller communities, they often serve part-time and for nominal pay. In this case, for example, the Council of the City of Charleston meets only twice a month. See City of Charleston, W.Va. Charter and General Ordinances § 21 (Michie 1975). The twenty-six members of the council are paid $2.50 for each meeting they attend, and their yearly salary may not exceed one hundred dollars. Id. at § 86. Subjecting part-time officials to the periodic vicissitudes of litigation will, in Harlow's words, both inhibit “discretionary action” and deter “able people from public service.” Harlow, 457 U.S. at 814, 102 S.Ct. at 2736. Going from council deliberations on Monday night to depositions on Tuesday morning will not encourage citizens to seek local office. The abrogation of immunity may make the sacrifice involved in public service unacceptable, and help ensure that the hassles of public life outweigh the sense of satisfaction to be found in it.
The majority’s belief that individual immunity is sufficient thus does not capture the true scope of the relevant immunity interests. Legislative immunity was created to protect a range of interests, not simply to provide a shield against personal damage awards. See Tenney, 341 U.S. at 376-77, 71 S.Ct. at 788. Under the majority’s rule, litigants will now be able to circumvent these protections by the simple expedient of naming the legislative body in their complaints. The spirit of municipal reform will surely suffer. Local elections often reflect the electorate’s desire either for greater public services or for greater property tax relief. If, however, rescission of spending is to be characterized as actionable retribution, and budgetary retrenchment is to be justiciable as a First Amendment claim of political retaliation, then expenditures, once made, will become semi-sacrosanct. All municipal reform is “retaliation” of a sort — reform by definition represents change from the preceding regime which a dissatisfied electorate decided to throw out. The absence of municipal immunity means municipal elections will no longer bring fresh brooms, because council members charged to carry out an electoral mandate will think twice before making any statement or casting any vote that will tie them up indefinitely in court.2
II.
Because immunity interests of great importance are at issue in this case, Congress must be specific if it wishes to abrogate them. It is well-established that when Congress seeks to alter the federal-state equilibrium in a fundamental way, its intention to do so must be “unmistakably clear in the language of the statute.” Atascadero State Hospital v. Scanlon, 473 U.S. 234, 242, 105 S.Ct. 3142, 3147, 87 L.Ed.2d 171 (1985). The Supreme Court has further held in similar contexts that 42 U.S.C. § 1983 fails to provide such a clear and specific statement and thus cannot by itself alter the balance of *307rights and immunities between the states and the federal system. In Will v. Michigan Dep’t. of State Police, 491 U.S. 58, 109 S.Ct. 2804, 105 L.Ed.2d 45 (1989), for example, the Court found that § 1983 “falls far short” of the demands of specificity and so does not provide a cause of action directly against the states. Id. at 65, 109 S.Ct. at 2809. Likewise, in Newport v. Fact Concerts, Inc., 453 U.S. 247, 101 S.Ct. 2748, 69 L.Ed.2d 616 (1981), the Court held that § 1983 does not allow punitive damages against localities. It found that “ ‘Congress would have specifically so provided had it wished to abolish the doctrine’ ” of municipal immunity from punitive damages, yet did not do so in 42 U.S.C. § 1983. Id. at 263-64, 101 S.Ct. at 2758 (quoting Pierson v. Ray, 386 U.S. 547, 555, 87 S.Ct. 1213, 1218, 18 L.Ed.2d 288 (1967)).
Language in other cases addressing the subject of municipal liability under § 1983, such as Monell v. New York City Dep’t. of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), appears to reject such. a requirement of greater specificity. The majority has meticulously canvassed that language, and I respect the conscientious manner in which it has gone about its task. I do not read the cases discussed by the majority, however, to suggest that the very legislative core of local government is subject to sweeping displacement.
The question of municipal liability presented in this case represents a problem of an entirely different magnitude than that considered in Monell and its progeny. In Mo-nell, for example, the Supreme Court examined municipal liability for an unconstitutional employment policy of mandatory, unpaid pregnancy leave for female city workers. Id. at 660-61, 98 S.Ct. at 2020-21. It was clearly an attack on an administrative policy of two city agencies, the Department of Social Services and the Board of Education. Mo-nell established that a municipality might be liable for the policies of its executive departments. It did not involve a direct challenge to the vote of a municipal legislature, much less a vote on a local budget, and the city council was not even a named defendant in the case.
Likewise, in Leatherman v. Tarrant County Narcotics Intelligence and Coordination Unit, — U.S. —, 113 S.Ct. 1160, 122 L.Ed.2d 517 (1993), the issue was municipal liability for the actions of police in searching homes for narcotics. Again, the county legislature was not involved and no legislative immunity questions were even implicated. Finally, Owen v. City of Independence, 445 U.S. 622, 100 S.Ct. 1398, 63 L.Ed.2d 673 (1980), did involve a suit against a city council, among others. The action there dealt with a due process claim by a city employee who was libelled by a report released by the council when he was discharged from his job. Id. at 627-28, 100 S.Ct. at 1403-04. The Court refused to grant qualified immunity to the council. Id. at 638, 100 S.Ct. at 1409.
Just like Monell and Leatherman, however, Owen never contemplated the extension of § 1983 liability to legislative votes on local budgets. In Owen, the Court did reject the idea that § 1983 preserved a distinction between “discretionary” and “ministerial” functions as a basis for immunity. Owen, 445 U.S. at 648-49, 100 S.Ct. at 1414. Notably, however, the discussion of “discretionary” acts brought within the scope of § 1983 municipal liability focused on policy-making decisions by executive bodies. Id. It never went so far as to suggest that fundamental legislative acts were also subject to federal judicial review, and it never touched upon the budgetary process.
The fact that it did not is significant. Decisions about the allocation of public resources are the quintessential task undertaken by an elected representative body, whether it is the City of Charleston Common Council or the Congress of the United States. See Rateree v. Rockett, 852 F.2d 946, 950 (7th Cir.1988) (noting budget-making is the “classic legislative function”). Democracy decides nothing if it cannot set priorities for spending limited public funds. Section 1983 actions that challenge votes on budgetary items are simply different from suits contesting the constitutionality of an executive policy or alleging misconduct on the part of municipal employees. Allowing federal courts to recalculate basic decisions on spending and taxation severely disrupts the balance of federal*308ism. Before improvident interference of momentous importance into municipal government affairs is authorized, it is entirely proper to apply the rule of statutoiy specificity with some modicum of strictness. The specificity requirement, just like the immunity analysis in the preceding section, must be informed by the unprecedented political nature of the present complaint.
Section 1983 is not sufficiently specific to do the job the majority would have it do. When Congress passed this law in 1871, it had no idea it would metastasize to this extent. The members of the 42d Congress never dreamed they were subjecting local legislative bodies to monetary liability and litigation over individual items in a budget, and so of course failed to include language that would override the presumption against upsetting the federal-state balance. To the contrary, as Owen recognized, § 1983 preserved “tradition[s] of immunity ... so firmly rooted in the common law and ... supported by such strong policy reasons that ‘Congress would have specifically so provided had it wished to abolish [such] doetrine[s].’ ” Owen, 445 U.S. at 637, 100 S.Ct. at 1408 (quoting Pierson, 386 U.S. at 555, 87 S.Ct. at 1218). The language of § 1983, which speaks in only the most general terms of “the deprivation” of federal “rights, privileges, or immunities,” does not include an intention to displace local authority over local budgets. If Congress had wished to station the federal judiciary at the vortex of state and local politics, it would have said so. In fact, the judiciary’s hand is considerably strengthened if the statutory language makes such a congressional intention clear. “The jurisdiction of the federal courts is carefully guarded against expansion by judicial interpretation ” American Fire & Cas. Co. v. Finn, 341 U.S. 6, 17, 71 S.Ct. 534, 542, 95 L.Ed. 702 (1951). The very generality of § 1983, however, ensures that the impending judicial involvement in municipal budget disputes will be perceived as self-propelled.
III.
An additional difficulty with the majority’s position is the gap that it creates in the overall structure of defenses to § 1983 actions. In striking a balance between vindication of individual rights and limitation of the social costs of litigation, the Supreme Court has always been careful to provide governmental defendants under § 1983 with at least some defense to liability. See Anderson v. Creighton, 483 U.S. 635, 638, 107 S.Ct. 3034, 3038, 97 L.Ed.2d 523 (1987). Thus, individual officials always possess a defense of immunity, whether absolute or qualified. Id. at 638-39, 107 S.Ct. at 3038. Municipalities and municipal bodies, on the other hand, can ordinarily rely on a “custom or policy” defense, which requires proof that the municipality actually “caused” the alleged violation through the adoption of an official policy by a “final decision-maker.” St. Louis v. Praprotnik, 485 U.S. 112, 123, 108 S.Ct. 915, 924, 99 L.Ed.2d 107 (1988). As a number of commentators have noted, the “custom or policy” defense for municipalities is in many ways the de facto equivalent of an immunity defense, given the difficulty of establishing the requisite proofs. See, e.g., Peter H. Schuck, Municipal Liability Under § 1983: Some Lessons From Tort Law and Organizational Theory, 77 Geo.L.J. 1753 (1989); Susanah M. Mead, U.S.C. § 1983 Municipal Liability: The Monell Sketch Becomes a Distorted Picture, 65 N.C.L.Rev. 517, 548 (1987).
Thus, a network of defenses covers nearly the entire spectrum of § 1983 claims. The single circumstance where there is no immunity of any sort is the one we are faced with here — a suit for damages against the local legislature itself. Because the legislature is a public body, not an individual, it possesses no absolute or qualified immunity defense of its own. See Leatherman, — U.S. at-, 113 S.Ct. at 1162. Moreover, because the legislature is nearly always the “final deci-sionmaker” in the locality, it cannot avail itself of any meaningful custom or policy defense. See Pembaur v. Cincinnati, 475 U.S. 469, 480, 106 S.Ct. 1292, 1298-99, 89 L.Ed.2d 452 (1986). I am not suggesting, of course, that the city council lacks a Pembaur “custom or policy” defense for any technical or formal reason of pleading. Rather, the point is that as a practical matter, the Pembaur defense is of no value to a city council because it is automatically a final decision-maker. Thus, the toughest hurdle of the *309defense is easily bypassed in any challenge to a legislative budget vote. In contrast, courts have crafted a much stronger “custom or policy” defense for municipal executive bodies by requiring strict proof that the action complained of actually originated from a true “final decision-maker.” See Praprotnik, 485 U.S. at 127, 108 S.Ct. at 926. In sum, a legislative defendant which should by all rights enjoy the greatest protection from § 1988 liability is left in the most defenseless position of all.
A testimonial privilege for individual legislators, to which the majority alludes, see majority opinion, note 8, is no answer to this problem. For one thing, the source and scope of such a privilege has not been explained. For another, the practical value of such a privilege is virtually nil. In fact, it makes the dilemma of municipal liability for legislative acts even worse. The losing legislative faction in a budget dispute will readily waive the privilege and testily in court. At that point, the value of any testimonial privilege to the prevailing side becomes as tenuous as the value of, say, the Fifth Amendment privilege against self-incrimination after the prosecution has presented its ease-in-ehief. Any legislator invoking the privilege will be the object of suspicion in the courtroom, and the municipality will be left in the untenable position of trying to stave off liability in the face of one-sided evidence.
The end result is that strict liability for this narrow class of § 1983 defendants, which serves to “convert[] municipal governance into a hazardous slalom through constitutional obstacles that often are unknown and unknowable.” Owen, 445 U.S. at 665,100 S.Ct. at 1428 (Powell, J., dissenting). Together with the perception of municipalities as deep pockets, this gap in § 1983 defenses generates a perverse incentive to sue local councils, thereby ensuring these lawsuits will be targeted where they can do the most harm to representative government.
The simple solution to this problem is to extend the well-established immunity of individual legislators to cover the legislative body whenever a cause of action “would perforce require testimony of the legislators involved regarding their motives” in a legislative vote. Hollyday v. Rainey, 964 F.2d 1441, 1443 (4th Cir.), cert. denied, — U.S. —, 113 S.Ct. 636, 121 L.Ed.2d 567 (1992). We have recognized the need to extend legislative privileges to limit the burdens on individual legislators in other kinds of suits against municipalities. Baker v. Mayor and City Council of Baltimore, 894 F.2d 679, 682 (4th Cir.), cert. denied, 498 U.S. 815, 111 S.Ct. 56, 112 L.Ed.2d 31 (1990) (ADEA suit); Schlitz v. Virginia, 854 F.2d 43, 45 (4th Cir.1988) (same). The need for such protections is no less compelling in the context of 42 U.S.C. § 1983.
IV.
The district court’s opinion in this case was short and to the point. It stated that “plaintiffs’ ease squarely attacks a classic legislative function of the Council, its vote on the City budget.” The court also noted that resolution of the dispute “would necessarily require an examination of the Council’s motive for its vote.” Finally, it quoted the Seventh Circuit’s holding that a budget vote is not rendered an “administrative” employment decision merely because it impacts city employees:
Almost all budget decisions have an effect on employment by either creating or eliminating positions or by raising or lowering salaries. This reality, however, does not transform a uniquely legislative function into an administrative one- Employment decisions are not administrative when accomplished through traditional legislative functions. They are not “employment decisions” at all but instead, legislative, public policy choices that necessarily impact on the employment policies of the governing body. The political decision making inevitably involved in exercising budgetary restraint strikes at the heart of the legislative process and is protected legislative conduct.
Rateree, 852 F.2d at 950-51.
I would affirm that judgment. Providing immunity here would not result in any absence of remedies for those opposed to the actions of local legislatures. See Harlow, 457 U.S. at 814,102 S.Ct. at 2736 (explaining that one basis for rejecting immunity is to avoid *310cutting off only available avenue for the rectification of constitutional injuries). The correctives for abuse of power in this context are legion. First and foremost, any local legislature that oversteps its bounds must answer to the electorate itself. See Tenney, 341 U.S. at 378, 71 S.Ct. at 789 (“Self-discipline and the voters must be the ultimate reliance for discouraging or correcting such abuses.”). See also The Federalist No. 57, at 385 (James Madison) (B. Wright, ed. 1961) (arguing that greatest check on the legislature is the vigilant “spirit which actuates the people of America”). The democratic process relies on the voters, not the courts, as the first line of defense against legislative excess.
Legislatures themselves possess effective internal mechanisms for countering misbehavior in the give-and-take of public debate and deliberation. Also, legislative action in a multi-member body requires coalition-budding among individual legislators, which acts as a further check on arbitrary or extreme conduct. See Clayton P. Gillette, Plebiscites, Participation, and Collective Action in Local Government, 86 Mich.L.Rev. 930, 943-44 (1988). Many local legislatures have internal disciplinary powers as well. In this case, for example, members of the Common Council may be removed from the legislature for “official misconduct” by either a two-thirds vote of the council or by the circuit court of Kanawha County. City of Charleston Charter and General Ordinances § 19. Public scrutiny through the press also exposes and deters legislative action that crosses permissible lines.
Finally, state laws, both civil and criminal, provide additional means by which a wayward local legislature can be held accountable. See Long v. City of Weirton, 158 W.Va. 741, 214 S.E.2d 832, 859 (1975) (allowing state law suits against municipalities in West Virginia); City of Charleston Charter and General Ordinances § 32 (providing criminal sanctions for corruption by council members). See also, e.g., N.C.Gen.Stat. § 160A-485 (1976); S.C.Code §§ 5-7-70, 15-77-230 (1979); Virginia Electric & Power Co. v. Hampton Redevelopment & Housing Authority, 217 Va. 30, 225 S.E.2d 364, 368 (1976). Indeed, the majority fails to acknowledge that municipalities are subdivisions of the states and are themselves creatures of state law. See W.Va.Code § 8-1-1 et seq. (1990) (providing for creation and regulation of West Virginia municipalities). The primary responsibility for legal regulation of localities has, under our system of federalism, always fallen to the states. Federalism is no mere “political theory,” (see concurrence of Phillips, J.) but a structural premise of our Constitution. So, for that matter, is democracy. The idea that local legislatures will run amok if budget struggles are not the subject of § 1983 actions in damages runs counter to the realities of checks and balances in our democratic system.
V.
Many disputes must be resolved by litigation, but this is not one of them. In the end, litigation such as this robs local politics of any pretense to finality. The abrogation of immunity in the context of a municipal budget battle further signals the demise of the political question doctrine, upon which courts have long depended to distance themselves from partisan affairs. The rule of law was not meant to be synonymous with the transfer of purely political business to our courts. There is no more political a business than legislative appropriations. Abraham Lincoln never spoke of government “of the judiciary, by the judiciary, and for the judiciary.” He knew from sad experience that judicial involvement carried its own special dangers of abuse, and he understood that true democracy reserved to the people the right to determine their own destiny.
DONALD RUSSELL and WIDENER, JJ., join in this dissent.

. My good colleagues in the majority suggest that their approach is governed by precedent, while the dissenting opinion is somehow driven by policy. See majority opinion note 1. In this regard, the majority summons to its aid extended quotations, but those quotations simply do not address the situation at hand. See dissenting opinion §§ II and III, infra. Specifically, the precedent relied upon by the majority does not contain a single reference to the propriety of turning routine votes on a municipal budget into a § 1983 damages dispute. Indeed, the majority does not contend otherwise, but only states that "we must assume" that the Supreme Court has considered and disposed of this question. I think it legitimate that there be at least a pause before the most essential function of local government is swept away by "assumption.” The majority has decided a legal question of first impression, and has taken a significant practical leap. Surely it will seem so to innumerable elected office-holders, who suddenly discover that their votes on a budget are subject to judicial review, and that the legislative vestiges of local government are now justiciable as a matter of nothing more than ipse dixit.


. My brother Phillips contends that no such chilling effect is present because no Brandéis brief has proclaimed its existence. The failure of officials to act because of fear of § 1983 litigation, however, is not a matter that is apt to be openly expressed or assiduously documented. The elaborate structure of immunities for § 1983 suits is testament enough that some courts, including the Supreme Court, believe this type of litigation chills, even if the fact has thus far eluded my concurring brother.